The unlawful sale of whisky in a dry area is the offense; the punishment, a fine of $400.00.
It was agreed that Young County was a dry area, within the meaning of the Liquor Control Act.
The purchaser named in the State's pleading, an inspector of the Liquor Control Board, testified that he purchased a pint of whisky from the appellant at her place of business, for which he paid $4.00. This testimony made a prima facie case, upon which the jury was authorized to predicate a conviction.
The appellant did not testify, nor did she offer any testimony.
It is insisted that the inspector was an accomplice, under *Page 32 
the doctrine of entrapment, and that it was necessary by reason of such fact that his testimony be corroborated.
Under the provisions of Sec. 8 of Art. 666-23a, P. C., of the Liquor Control Act, a conviction may be had for the offense charged, upon the uncorroborated testimony of an accomplice. It is immaterial, therefore, whether the inspector was or was not an accomplice. A conviction could be had upon his testimony, alone.
Bills of Exception appear, complaining of argument of State's counsel. These bills were qualified by the trial court, showing that the argument complained of was in reply to argument of appellant's counsel. The appellant, having accepted the bills of exception as so qualified, is bound thereby. As here presented, the bills of exception fail to reflect reversible error.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.